DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       WALTER DRUMMOND,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-705

                             [May 14, 2020]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Barbara A. McCarthy,
Judge; L.T. Case No. 02-4343CF10A.

  Walter Drummond, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.